



Exhibit 10.1


CONSULTING SERVICES AGREEMENT


CONSULTING SERVICES AGREEMENT, dated as of July 12, 2019, by and between Keurig
Dr Pepper Inc., a Delaware corporation (the "Company"), and Rodger Collins
("Consultant”).


WHEREAS, Consultant has served the Company as its President, Direct Store
Delivery, and will be terminating his employment with the Company effective July
9, 2019; and


WHEREAS, the Company wishes to continue to avail itself of Consultant’s
knowledge, expertise and experience by appointment of Consultant as a consultant
and independent contractor to provide services to facilitate the operation of
the business of the Company and its affiliates; and


WHEREAS, Consultant is willing to serve as a consultant to the Company upon the
terms and conditions set forth below.


NOW, THEREFORE, in consideration of their mutual promises, the Company and
Consultant agree as follows:


1.
Term. The Initial term of this Agreement shall begin on July 10, 2019 and
continue until January 9, 2020; provided that the consulting period hereunder
shall be automatically extended for successive six month periods unless not
later than two (2) months prior to the date that the term hereof would otherwise
expire, the Company or Consultant shall have given notice to the other party
that it does not want the term hereof to be so extended. The period during which
this Agreement is in effect (including any and all extensions pursuant to the
immediately preceding sentence) shall be referred to as the “Consulting Period".



2.
Consulting Services. During the Consulting Period, the Consultant shall
personally provide consulting services as and when requested to the person(s)
identified, and with regard to the matters specified, in this Section 2. The
Consultant shall provide advice, counsel and assistance with regard to (i) the
Direct Store Delivery business, (ii) matters pertaining to relationships with
business partners of the Company, (iii) long-term planning, and (iv) other
projects and matters requested by the Chairman and Chief Executive Officer of
the Company ("CEO"). The Consultant shall report to and provide his services
hereunder to the CEO.



3.
Time, Location and Maximum Commitment. The Company and Consultant shall mutually
agree on the time and location at which he shall perform consulting services
hereunder, subject to the right of the Company to reasonably request by advance
written notice to Consultant that such services be performed at a specific time
and at a specific location. The Consultant shall honor any such request unless
he has a conflicting business or personal commitment that would preclude him
from performing such services at t the time and/or place requested by the
Company, and in such circumstances the parties shall make reasonable efforts to
arrange a mutually satisfactory alternative.



4.
Status. Consultant shall not, by virtue of the consulting services provided
hereunder, be considered to be an officer or employee of the Company or any of
its affiliates, and shall not have the power or authority to contract in the
name of or bind the Company or any of its affiliates. As an independent
contractor, Consultant may perform services for others. Consultant shall at all
times be treated as an independent contractor and shall be responsible for the
payment of all taxes with respect to all amounts paid to be him hereunder.
Consultant shall not, by reason of the services performed hereunder, be entitled
to participate in any employee benefits plan or fringe benefit or perquisite
program made available to






--------------------------------------------------------------------------------





an employee or officer of the Company. Nothing in this Agreement shall be
construed to limit the rights of Consultant to receive any benefits or
compensation otherwise payable to Consultant in respect of his prior services as
an officer or employee of the Company under the express terms and conditions of
any agreement between him and the Company or the applicable terms and conditions
of any employee benefit plan, program or arrangement.


5.
Consulting Fees. In respect of the services to be performed hereunder, the
Company shall pay Consultant a monthly fee of $26,125. Such fee shall be payable
to Consultant monthly, in arrears, on the last day of each calendar month during
the Consulting Period.



6.
Termination for Cause. Notwithstanding the provisions of Section 1, the Company
may at any time terminate the Agreement upon written notice to the Consultant
for Cause. “Cause” shall mean:

 
a.
Consultant's intentional an continued failure to substantially perform his
duties under the Agreement (other than as a result of total or partial
incapacity due to physical or mental illness or as a result of termination),

b.
Any intentional act or omission by Consultant constituting fraud or other
serious malfeasance which in any such case is materially injurious to the
financial condition of the Company or any of Its affiliates or materially
injurious to the business reputation of the Company or any of its affiliates,

c.
Consultant's Indictment for a felony or the substantial equivalent thereof under
the laws of the United States, any state or political subdivision thereof or any
other jurisdiction in which the Company conducts business, or

d.
Consultant's material breach of the provision of any of Sections 9, 10, 11, 12
or 13, which breach is not cured by Consultant within 10 days following receipt
of a written notice from Company identifying in reasonable detail the actions,
failure or omissions alleged to have constituted such breach.



7.
Equipment, Office Space and Support Services. During the Consulting Period, the
Company shall continue to provide Consultant with such business equipment and
services as are necessary or appropriate to assist him in the performance of his
services, including an office and other support services.



8.
Expenses. The Company shall pay or reimburse Consultant for such reasonable
expenses incurred by Consultant in the course of, or on account of, rendering
the consulting services to be provided hereunder in accordance with, and subject
to the terms and conditions of, the expense reimbursement policy applicable to
the expenses incurred by senior officers of the Company, as in effect from time
to time. Nothing in this Section 8 shall be construed or interpreted to require
the Company to lease, hire or otherwise procure or make available to Consultant
the use of a private jet in the event that the Company aircraft is not available
to Consultant for required business travel.



9.
Non-Competition. During the Consulting Period and for the 12-month period which
immediately follows Consultant's termination of service hereunder (the
“Restricted Period"), Consultant will not, without the written consent of the
Company, engage, whether as principal, agent, consultant, employee, officer,
director, investor or otherwise in any business which is engaged in the
manufacturing and marketing of beverage or appliance products that compete with
the Company or any of its affiliates






--------------------------------------------------------------------------------





(including, for the avoidance of doubt and without limitation, the Company's
majority stock owner, JAB Holding S.a.r.l. ("JAB") and its subsidiaries) in any
geographical area in which the Company or any of its affiliates markets its
products or services (a "Competitive Business”).


10.
Non-Solicitation. During the Consulting Period and the Restricted Period,
Consultant shall not, directly or Indirectly, (i) induce any person who is an
employee of other service provider to the Company or any of its affiliates to
terminate his employment or service with such entity,(ii) employ or offer
employment to (or assist any other person in employing or offering employment
to) any person who is or was an employee or other service provider to the
Company or any of its affiliates, unless such person shall have ceased to be
employed by or have provided services to any such entity at least 12 months
prior thereto (a “Protected Company Service Provider"), or (iii) induce,
encourage or facilitate the ability of any Protected Company Service Provider to
engage in any service or other activity for the benefit of a Competitive
Business.



11.
Confidential Information. Consultant will not, directly or indirectly, during or
at any time after the Consulting Period, use for himself or others, or disclose
to others, any Confidential Information, whether or not conceived, developed or
perfected by Consultant and no matter how it became known to Consultant, unless
he first secures the written consent of the Company to such disclosure or use,
or until the same shall have lawfully become a matter of public knowledge;
provided that Consultant may disclose such information if required by law to do
so after notifying the Company that he may be required to disclose as soon as
practical after he learns of such obligation and affording the Company a
reasonable opportunity to prevent such disclosure through appropriate legal
process. “Confidential Information" includes all business information and
records which related to the Company and which are not known to the public
generally, including but not limited to technical notebook records, patent
applications; machine, equipment, process and product designs including any
drawings and descriptions thereof; unwritten knowledge and “know-how"; operating
instructions; training manuals; production and development processes; production
schedules; customer lists; customer buying and other customer related records;
product sales records; territory listings; market surveys; marketing plans;
long-range plans; salary information; contracts; supplier lists; and
correspondence.



12.
Nondisparagement. During and after the Consulting Period, Consultant agrees not
to issue, circulate, publish or utter any disparaging statements, remarks or
rumors about the Company or any of its affiliates, or any of their respective
officers, directors, employees, agents or shareholders. Nothing herein shall
prevent Consultant from making or publishing any truthful statement (a) when
required by law, subpoena or court order, (b) in the course of any legal,
arbitral or regulatory proceeding, (c) to any governmental authority, regulatory
agency or self regulatory organization, or (d) in connection with any
investigation by the Company or any of its affiliates.



13.
Return of Records. Upon termination of his service hereunder, or at any other
time upon request, Consultant will promptly deliver to the Company all documents
and records which are in his possession or under his control and which pertain
to the Company, any of its activities or any of his activities in the course of
his employment;






--------------------------------------------------------------------------------





provided Consultant may keep a copy of records relating to his relationship with
the Company to the extent permitted by law. Such documents and records include
but are not limited to technical notebook records, technical reports, patent
applications, drawings, reproductions, and process or design disclosure
information, models, schedules, lists of customers and sales, sales records,
sales request, lists of suppliers, plans correspondence and al copies thereof.
Consultant will not retain or deliver to any third person copies of any such
documents or records or any Confidential Information absent a specific legal
obligation or right to do so; provided that Consultant may disclose such
information if required by law to do so after notifying the Company that he may
be required to disclose as soon as practical after he learns of such obligation
and affording the Company a reasonable opportunity to prevent such disclosure
through appropriate legal process.


14.
Specific Performance and Other Remedies. Consultant acknowledges and agrees that
the Company has no adequate remedy at law for a breach or threatened breach of
any of the provisions of any of Sections 9, 10, 11, 12 and 13, and, in
recognition of the fact, Consultant agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond and without notice to the Consultant, shall be entitled to seek
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available. Nothing in the Agreement shall be construed as prohibiting
the Company from pursing any other remedies at law or in equity that it may have
or any other rights that it may have under any other agreement.



15.
Intellectual Property. Consultant agrees that all intellectual property,
including but not limited to, all ideas and concepts contained in computer
programs and software, documentation or other literature or illustrations that
are conceived, developed, written, or contributed by Consultant during the
Consulting Period, either individually or in collaboration with others, that
relate to, and are part of, the services provided by Consultant hereunder, shall
belong to and be the sole property of the Company. Consultant further agrees
that all rights in all works prepared or performed by Consultant pursuant to
this Agreement shall belong exclusively to the Company and shall constitute
"works made for hire” for purposes of copyright law. Consultant hereby assigns
to the Company his entire right, title and interest in any invention or idea,
patentable or not, conceived, discovered or made by him during the Consulting
Period (whether alone or with others and whether or not on the Company's
premises) covered by the foregoing. The provision of this Section shall not be
construed to assign to the Company any of Consultant's rights in any work,
concept, invention or idea for which no equipment, supplies, facilities, or
trade secret information of the Company was used, that was developed entirely on
Consultant's own time, and that does not relate at the time of conception or
reduction to practice of the invention to the Company's business or to the
Company's actual or demonstrably anticipated research or development; or does
not result from any work performed by Consultant for the Company.










--------------------------------------------------------------------------------





16.
Indemnification. The Company shall, to the fullest extent permitted by
applicable law, indemnify and hold harmless Consultant (including the
advancement of legal fees) with regard to Consultant’s good faith action or
inaction pursuant to this Agreement and cause Consultant to be covered, in
respect of his services hereunder, by any insurance policy providing indemnity
coverage for its corporate officers and directors, in each case, to the same
extent as, and subject to the same condition as apply to, its corporate officers
and directors; provided that in no event shall Consultant be indemnified with
respect to any willful and intentional misconduct or gross negligence in the
performance of his duties hereunder.



17.
Miscellaneous. This Agreement is for the personal services of Consultant and may
not be subcontracted or assigned by Consultant in any fashion, whether by
operation of law, or by conveyance of any type, without the prior written
consent of the Company, which consent the Company may withhold in its sole
discretion. Without the consent of Consultant, the Company may not assign all or
any portion of this Agreement; provided that the Company may at any time and
from time to time assign all or a portion of this Agreement to any of its
subsidiaries or affiliates. This Agreement may only be amended by a written
instrument signed by the Company and Consultant. Except as otherwise expressly
provided hereunder, this Agreement shall constitute the entire agreement between
the Company and Consultant with respect to the provision of consulting services
by the Consultant to the Company. This Agreement may be executed in counterparts
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.



18.
Governing Law. This Agreement shall be governed by the law of Delaware, without
reference to the principles of conflicts of law.







IN WITNESS WHEREOF, the parties have executed the Agreement as of the day first
written above.




KEURIG DR PEPPER INC.


Signed:
/s/ Robert Gamgort
 
 
 
By:
Robert Gamgort
 
 
 
Title:
Chairman & CEO
 
 
 
 
 
 
 
 
 
/s/ Rodger L. Collins
 
 
 
 
Rodger L. Collins
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
















